DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 19th 2021 (hereafter “the amendment”) has been accepted and entered.
Response to Arguments
Applicant's arguments filed August 19th 2021 have been fully considered but they are not persuasive.
Claim 3 is no longer being interpreted under 35 U.S.C. 112(f) as a result of the amendment.
Claim 20 is no longer rejected under 35 U.S.C. 112(a) as a result of the amendment. 
Claims 5, 7 and 13 are no longer rejected under 35 U.S.C. 112(b) as a result of the amendment.
New Claims 21 and 23 are rejected under 35 U.S.C. 112(b). 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Stanley (US 3074543), Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024) and Ye (CN 209610140). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Stanley (US 3074543), Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Jefferson (GB 130400) in further view of Sonoda (US 20110259764). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Stanley (US 3074543), Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Xu (CN 107125891). 
s 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), and Ye (CN 209610140). Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Larocca (US 3515267). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Youngs (US 20060054627). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), De Vaul (US 4702029), and Klemp (US 20110088532). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Hoeth (US 20130193005). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Horn (US 7546920). 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Mead (US 2472754), Sale (US 20160209024), and Ye (CN 209610140). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Mead (US 2472754), Sale (US 20160209024), Ye (CN 209610140), and Cislo (US 4890466).
.
Claim 6, as a result of the amendment, has been rejected under 35 U.S.C. 103 as being unpatentable over Larocca (US 3515267), Stanley (US 3074543), Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Jefferson (GB 130400) in further view of Sonoda (US 20110259764).
Regarding applicant’s remark that Hammill in view of Larocca and Stanley does not teach spherical microbeads, Examiner respectfully disagrees. Larocca is relied upon to teach that the microbeads are spherical (see 103 rejection below), while Stanley is relied upon to teach the diameter of the microbeads. Stanley teaches a diameter between 1 millimeter and 5 millimeters (1/12 inch = 2 mm; Col. 3 lines 53-54), and the “length to diameter ratio” indicates only that a diameter taken along the long side of the packing piece (i.e. the length) may be larger than 2mm; as such Stanley teaches that the minimum diameter of the packing piece is 2mm, which still falls on the range of between 1 millimeter and 5 millimeters. Therefore, Hammill in view of Larocca and Stanley does teaches spherical microbeads having a diameter between 1 millimeter and 5 millimeters.
Regarding applicant’s remark that Sale is not analogous art, Examiner respectfully disagrees. Sale pertains to the art of portable storage containers intended to protect contents held therein, which is analogous art to Hammill, which also pertains to the art of portable storage containers intended to protect contents held therein. Sale provides a valid reason to combine – durability. One of ordinary skill in the art would be reasonably motivated to incorporate a durable material utilized by one portable storage containers for use with another in order to achieve a known result, which is the protection of contents therein.
Regarding applicant’s remark that the combination of Larocca and Mead is improper, Examiner respectfully disagrees. Mead teaches a valve element which can be used to evacuate air from a retaining all the air from the retaining element, as removing some of the air would cause the free flowing bodies to be closer to each other, and thus form a stiffer retaining element, but are still able to move and thus remain “free flowing” as necessitated by Larocca. The Mead reference is used to teach the presence of the valve “for adjusting an amount of air contained within [a] retaining element”, not necessarily removing all the air from the retaining element.
Regarding applicant’s remark that that the combination of Larocca and Stanley is improper, Examiner respectfully disagrees. Stanley teaches that a condensed mass of small packing elements may be advantageously small (i.e. between 1 millimeter and 5 millimeters in diameter) in order to prevent unsatisfactory packing, and one of ordinary skill in the art, recognizing this advantageous effect on small packing elements of one kind, would be reasonably motivated to apply this knowledge to the beads of Larocca, in order to prevent them from becoming, for example, too long and being unable to pack properly.
Regarding applicant’s remark that the combination of Hammill and Sale is improper, Examiner respectfully disagrees. Sale teaches durability – this advantage would motivate one of ordinary skill in the art to modify the firearm case of Hammill (as noted above). The durability of carbon fiber is known in the art of storage containers (and therefore is known outside of applicant’s specification) and one of ordinary skill in the art, understanding this and the teachings of Sale, would be motivated to incorporate the use of carbon fiber into the invention of Hammill.
Regarding applicant’s remark that Mead is nonanalogous to the invention of Hammill, Examiner respectfully disagree. Mead is analogous to the invention of Hammill in view of Larocca, which comprises a firearm carrying case with a retaining element that comprises (via Larocca) a multitude of packing bodies which surround an article intended to be held therein. Mead is analogous art to the contributions Larocca, as Mead also comprises a retaining element that comprises a multitude of 
Regarding applicant’s remark that fails to consider claimed invention as a whole, Examiner respectfully disagrees. Each reference used to modify the primary reference of Hammill would be obvious to one of ordinary skill in the art, given reasons provided by the reference. As each supporting reference is added, the determination is made if the new modification to the combination of references cited would be obvious; as such, Examiner has highlighted a reason to combine each reference cited in the 103 rejection section below
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
 Claim 7: “sealing element”

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites the limitation “…each honeycomb … is about 1 millimeter to about 4 millimeters in diameter”. A diameter measures the length across a circle or similar shape; however, a hexagon, unlike a circle, possesses a plurality of diameters. It is unclear whether this “about 1 millimeter to about 4 millimeters” refers to a hexagon’s larger diameter (i.e. the diameter measured from opposite corners; the diameter of a circle that is the outer bound of the hexagon) OR a hexagon’s smaller diameter (i.e. the diameter measured from the center of opposite flat sides; the diameter of a circle that is the inner bound of the hexagon). Therefore, the claim is indefinite. 
Claim 23 recites the limitation “wherein the bezel comprises a top component and a bottom component”. It is unclear whether these are the same top and bottom component as the top and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Stanley (US 3074543), Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024) and Ye (CN 209610140). 
Hammill teaches a protective carrying case (4), comprising: a top component (10), a bottom component (12), a handle (54), and at least one hinge (46); and at least one retaining element (34, 36; the cushions retain the firearm therebetween when the case is closed); wherein the at least one hinge is attached to the top component and the bottom component (paragraph [0027]); wherein the handle (54) is attached to the bottom component (12).
Hammill does not teach that the retaining element is filled with microbeads, However, Larocca teaches that the at least one retaining element (10) is filled with spherical microbeads (16; Fig 1 shows a circular example beads being poured into the container, and one of ordinary skill in the art, understanding that “beads” are frequently round in the art, would understand that the beads may be spherical); wherein the spherical microbeads are polystyrene (Larocca, abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill by adding the retaining element being filled with microbeads as disclosed by Larocca in order to securely package an article for 
Hammill in view of Larocca does not teach the size of the microbeads. However, Stanley teaches that the microbeads are between 1 millimeter and 5 millimeters in diameter (1/12 inch = 2 mm; Col. 3 lines 53-54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca by adding the retaining element being filled with microbeads between 1 millimeter and 5 millimeters in diameter as disclosed by Stanley in order to ensure that the retaining element can flexibly conform to the shape of the contents, while still protecting said contents. Stanley teaches that if the diameter of the packing material is too small, the advantageous protecting properties of the packing material are lost (Col. 3 lines 59-65). If the packing material are too large, they lose the ability to conform to the shape of the contents of the retaining element. One of ordinary skill in the art would have been motivated to modify the microbeads of Hammill in view of Larocca by adding microbeads between 1 millimeter and 5 millimeters in diameter in order to ensure the retaining element is both secure and adjustable to the shape of the contents held therein.
Hammill in view of Larocca in further view of Stanley does not teach that the retaining element has a nozzle for adjusting the air contained therein. However, Mead teaches that the at least one 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca in further view of Stanley by adding that the retaining element has a nozzle for adjusting the air contained therein as disclosed by Mead in order to solidify the granular mass around the retained contents (Col. 2 lines 33-55). The retaining element disclosed by Hammill in view of Larocca in further view of Stanley, which comprises a carrying case with a retaining element containing a plurality of microbeads, intended to surround and protect contents; by evacuating the retaining element of air and solidifying the microbeads, as taught by Mead, the now-modified invention would allow the retaining element to solidify around its contents, thus protecting them even in the event of moving or transporting the carrying case (wherein the microbeads might not do so if they were not solidified as in Mead, and were liable to moving around and thus exposing the contents during transportation or movement); one of ordinary skill in the art would have been motivated as such to make this modification.
Hammill in view of Larocca, Stanley, and Mead, does not teach a hasp attached to the carrying case. However, Hagemann teaches that at least one hasp is attached to the top component and is aligned with at least one corresponding lug on the handle (locking mechanism 56 is formed as an extension of the handle (paragraph [0033]) comprising an aperture and a latch pin. When applied to the invention of Hammill in view of Larocca, Stanley, and Mead, it would be reasonable for the locking mechanism to be applied to the top component and handle (a portion of the bottom component) as these are the two separable portions intended to be held together by the hasp).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, 
Hammill in view of Larocca, Stanley, Mead, and Hagemann does not teach the carrying case being constructed from carbon fiber. However, Sale teaches that the top component, the bottom component, and the handle are constructed from at least carbon fiber (paragraph [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Stanley, Mead, and Hagemann by adding the carrying case being constructed from carbon fiber as disclosed by Sale in order to create a carrying case made from a durable material (paragraph [0039]). Carbon fiber is known in the art of cases for transportation and storage of objects in order to create a durable, strong container in order to prevent damage of the contents of the cases, and one of ordinary skill in the art would be motivated as such to use carbon fiber in the construction of the carrying case.
Hammill in view of Larocca, Stanley, Mead, Hagemann, and Sale does not teach the carrying case exterior comprising a honeycomb pattern. However, Ye teaches that an exterior surface of the top component (top portion of 1) includes a first honeycomb relief pattern (surface is provided with a honeycomb layer; abstract); and wherein an exterior surface of the bottom (bottom portion of 1) component includes a second honeycomb relief pattern (surface is provided with a honeycomb layer; abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Stanley, Mead, Hagemann, and Sale by adding the honeycomb pattern taught by Ye in order to resist scratches and other surface damage to the carrying case. Ye teaches that by utilizing the honeycomb pattern on the surface of the carrying case, the case is not easy to be scraped (Ye; paragraph [0014], translated copy) and as such, one of ordinary skill in the art would be reasonably motivated to add this 
Regarding Claim 2, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye as applied to Claim 1 above teaches all the limitations of Claim 2, including the carrying case comprising at least one foam layer positioned on an interior surface of the top component (Hammill; 34, paragraph (0026]).
Regarding Claim 3, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye as applied to Claim 1 above teaches all the limitations of Claim 3, but does not teach a nozzle adapter for attachment to a pump. However, Mead teaches that the at least one nozzle includes at least one adapter (flexible tube, col. 2 lines 51-55) for attachment to at least one pumping mechanism (P).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye by adding the nozzle adapter for attachment to a pump disclosed by Mead in order to use a pump to both evacuate air from the retaining element in order to solidify it, and to force air back into the retaining element in order for it to become malleable once again (col. 2 line 51 – col. 3 line 7). One of ordinary skill in the art would have been motivated to make this modification in order to easily adjust the air content within the retaining element (advantageous in its own right for the reasons discussed above in the rejection of Claim 1) as doing so with a pump is both faster and requires less effort than manually evacuating the air from the retaining element.
Regarding Claim 4, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye as applied to Claim 1 above teaches all the limitations of Claim 4, including the carrying case comprising at least four latches (Hammill Fig 1; 48, 50).
Regarding Claim 5, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye as applied to Claim 4 above teaches all the limitations of Claim 5, including that at least two of the at least .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Stanley (US 3074543), Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Jefferson (GB 130400) in further view of Sonoda (US 20110259764). 
Regarding Claim 6, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye as applied to Claim 1 above teaches all the limitations of Claim 6, but does not teach that the edges of the carrying case are chamfered or that the ends are semi-hexagonal. Jefferson in further view of Sonoda teaches that the top component and bottom component each include a first end (Jefferson; left end, Fig 1), a second end (right end, Fig 2, nearer to reference numbers 10 and 13 in Fig 1), and a multiplicity of edges (front edge; rear edge, opposite front edge, nearer to reference number 11 in Fig 1), wherein each edge of the multiplicity of edges of the top component is chamfered (Fig 1; front edge and back edge of top component are chamfered), wherein each edge of the multiplicity of edges of the bottom component is chamfered (Fig 1; front edge and back edge of bottom component are chamfered), and wherein the first end of the top component, the second end of the top component, the first end of the bottom component, and the second end of the bottom component, are semi-hexagonal (Fig 1; side ends are semi-hexagonal; the semi hexagon is formed of the two chamfered edges and the flat plane edge between them).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Stanley, .
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Stanley (US 3074543), Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Xu (CN 107125891). 
Regarding Claim 7, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye as applied to Claim 1 above teaches all the limitations of Claim 7, but does not teach the carrying case including a sealing element. Xu teaches that the case includes at least one sealing element, wherein the at least one sealing element increases dust resistance and water resistance of the protective carrying case (seal, paragraph [0014], original document).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye by adding the sealing element of Xu in order to add increased dust and water resistance to the carrying case, preventing damage to the firearm retained within the case due to water or dust penetration.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), and Ye (CN 209610140). 

Hammill does not teach that the retaining element has a nozzle for adjusting the air contained therein. However, Mead teaches that the at least one retaining element includes at least one nozzle (10, 11) for adjusting an amount of air contained within the at least one retaining element (Col. 2 lines 36-38)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by adding that the retaining element has a nozzle for adjusting the air contained therein as disclosed by Mead in order to solidify the granular mass around the retained contents (Col. 2 lines 33-55). The retaining element disclosed by Hammill which comprises a carrying case with a retaining element containing a plurality of microbeads, intended to surround and protect contents; by evacuating the retaining element of air and solidifying the microbeads, as taught by Mead, the now-modified invention would allow the retaining element to solidify around its contents, thus protecting them even in the event of moving or transporting the carrying case (wherein the microbeads might not do so if they were not solidified as in Mead, and were liable to moving around and thus exposing the contents during transportation or movement); one of ordinary skill in the art would have been motivated as such to make this modification.
Hammill in view Mead does not teach a hasp attached to the carrying case. However, Hagemann teaches that at least one hasp is attached to the top component and is aligned with at least one corresponding lug on the handle (locking mechanism 56 is formed as an extension of the handle 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view and Mead by adding the hasp as disclosed by Hagemann in order to lock the top and bottom components together, preventing them from becoming separated.
Hammill in view of Mead in further view of Hagemann does not teach the carrying case being constructed from carbon fiber. However, Sale teaches that the top component, the bottom component, and the handle are constructed from at least carbon fiber (paragraph [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead in further view of Hagemann by adding the carrying case being constructed from carbon fiber as disclosed by Sale in order to create a carrying case made from a durable material (paragraph [0039]). Carbon fiber is known in the art of cases for transportation and storage of objects in order to create a durable, strong container in order to prevent damage of the contents of the cases, and one of ordinary skill in the art would be motivated as such to use carbon fiber in the construction of the carrying case.
Hammill in view of Mead, Hagemann, and Sale does not teach the carrying case exterior comprising a honeycomb pattern. However, Ye teaches that an exterior surface of the top component (top portion of 1) includes a first honeycomb relief pattern (surface is provided with a honeycomb layer; abstract); and wherein an exterior surface of the bottom (bottom portion of 1) component includes a second honeycomb relief pattern (surface is provided with a honeycomb layer; abstract).
 by adding the honeycomb pattern taught by Ye in order to resist scratches and other surface damage to the carrying case. Ye teaches that by utilizing the honeycomb pattern on the surface of the carrying case, the case is not easy to be scraped (Ye; paragraph [0014], translated copy) and as such, one of ordinary skill in the art would be reasonably motivated to add this feature to the carrying case of Hammill in view of Mead, Hagemann, and Sale to prevent damage to the case and potentially the contents within due to surface damage. 
Regarding Claim 11, Hammill in view of Mead, Hagemann, Sale, and Ye as applied to Claim 8 above teaches all the limitations of Claim 11, but does not teach that the retaining element has a nozzle for adjusting the air contained therein. However, Mead teaches the at least one nozzle (10, 11) is operable to adjust the amount of air contained within the at least one retaining element through manual operation (12; col. 2 lines 36-41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca by adding that the retaining element has a nozzle for adjusting the air contained therein as disclosed by Mead in order to solidify the granular mass around the retained contents (Col. 2 lines 33-55). The invention of Hammill in view of Larocca, which comprises a carrying case with a retaining element containing a plurality of microbeads, is intended to surround and protect contents; by evacuating the retaining element of air and solidifying the microbeads, as taught by Mead, the now-modified invention would allow the retaining element to solidify around its contents, thus protecting them even in the event of moving or transporting the carrying case (wherein the microbeads might not do so if they were not solidified as in Mead, and were liable to moving around and thus exposing the contents during . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Larocca (US 3515267). 
Regarding Claim 9, Hammill in view of Mead, Hagemann, Sale, and Ye as applied to Claim 8 above teaches all the limitations of Claim 9, but does not teach that the granular material is made of polystyrene. However, Larocca teaches that the granular or fibrous packaging material is at least one of: polystyrene, rubber, wood, metal, or a plant-based organic material (polystyrene; abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, Sale, and Ye by adding that the granular material is made of polystyrene as disclosed by Larocca in order to provide a lightweight, crush resistant packing material within the retaining element (Col. 1 lines 33-35). The use of polystyrene as a packaging material is known in the art of packaging and insulating contents of storage boxes during shipping or storage, and one of ordinary skill in the art would have been motivated to modify the carrying case by filling the retaining element with polystyrene beads in order to prevent damage of a firearm stored within while also keeping the weight of the carrying case to a minimum. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Youngs (US 20060054627).
Regarding Claim 10, Hammill in view of Mead, Hagemann, Sale, and Ye as applied to Claim 8 above teaches all the limitations of Claim 10, except for the hasp being metal. However, Youngs teaches 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, Sale, and Ye by adding that the hasp is metal as disclosed by Youngs in order to better prevent tampering with the contents of the case. The purpose of the hasp as a securing mechanism is to prevent tampering of the contents of the case, such as by children (paragraph [0018]) and by using a metal hasp, rather than one of plastic or other materials, a sturdier locking mechanism is created, and therefore one less likely to be broken in order to tamper with the contents of the case.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), De Vaul (US 4702029), and Klemp (US 20110088532). 
Regarding Claim 13, Hammill in view of Mead, Hagemann, Sale, and Ye as applied to Claim 8 above teaches all the limitations of Claim 13, but does not teach the length of the case. However, De Vaul teaches that the case is between 1300 millimeters and 1400 millimeters in length, (52 inches = approx. 1320 mm; col. 3 lines 21-23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, Sale, and Ye by adding the length of the case as disclosed by De Vaul in order to accommodate the length of a firearm, such as a rifle. (Note: while the carrying case being of this length does not necessarily present a singular specific advantage over another length, modifying the length of carrying cases to accommodate a specific article held within (i.e. a firearm) is known to those of ordinary skill in the art and it would be obvious to do so, and a is justifiable reason for making such a change; it is 
Hammill in view of Mead, Hagemann, Sale, Ye, and De Vaul as applied above to Claim 13 teaches all the limitations of Claim 13, except for the dimensions of the width and depth. However Klemp teaches that the case is between 300 millimeters and 400 millimeters in width, and between 100 millimeters and 200 millimeters in height when closed (paragraph 0020). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, Sale, Ye, and De Vaul by adding the dimensions of the width and depth as disclosed by Kemp in order to accommodate the size and shape of intended contents of the carrying case (while the invention of Klemp is drawn to a case for a musical instrument rather than a case for a firearm, both comprise elongated, protective structures meant to house elongated contents and protect them during transportation or storage. Additionally, the inventions comprise similar dimensions, and as such, would be obvious to modify one with the teachings of the other: compartment 48 of the carrying case of De Vaul, which houses the firearm, is 52 inches long, 16 inches wide, and 8 inches in height (these are the dimensions of the case taken excluding compartment 46 which does not house the firearm); similarly, the carrying case of Klemp may be 46-52 inches long, 6-20 inches wide, and 6-9 inches in height (paragraph [0020]; the length, height, and width are relative terms and have been designated relative to the similarly long, deep, and tall portions of the firearm carrying case). It is known in the art of carrying cases to vary the particular dimensions and shape of the carrying case to accommodate different contents (paragraph [0016]), and one of ordinary skill in the art would have been reasonably motivated to modify the carrying case according to the width and height taught by Klemp in order to accommodate a firearm. (Note: while the carrying case being of this width and height does not necessarily present a singular specific advantage over other dimensions, modifying the dimensions of carrying cases to .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Hoeth (US 20130193005). 
Regarding Claim 22, Hammill in view of Mead, Hagemann, Sale, and Ye as applied to Claim 8 above teaches all the limitations of Claim 22, but does not teach the top component comprising carbon fiber and an insulating material. However, Hoeth teaches that the top component includes a top layer, a middle layer, and a bottom layer, wherein the top layer and the bottom layer include carbon fiber, wherein the middle layer includes an insulating material (paragraph [0012]; the outer shell can be made from two layers of carbon fiber reinforced with an intermediate composite material layer; many kinds of “composite material” are insulating materials--one example of such a material is fiberglass, which is a known insulating material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, Sale, and Ye by adding the materials of the top component being carbon fiber and an insulating material as disclosed by Horn in order to aid in insulation, as well as an anti-breakage measure (paragraph [0012]). Preventing exterior damage to the case as well as insulating the case advantageously prevent damage to the interior contents of the case. One of ordinary skill in the art, recognizing the advantages of utilizing such materials in a sturdy protective enclosure case as taught by .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Horn (US 7546920).
Regarding Claim 23, Hammill in view of Mead, Hagemann, Sale, and Ye as applied to Claim 8 above teaches all the limitations of Claim 23, including that the protective carrying case includes a bezel (Hammill; combination of top component and bottom component of the case), wherein the bezel includes a top component (Hammill top component) and a bottom component (Hammill bottom component), but does not teach a gasket. However, Horn teaches that the protective carrying case further includes a gasket (56), wherein the gasket is positioned between the top component of the bezel and the bottom component of the bezel (between lower enclosure body and upper enclosure body, abstract; col. 5 lines 17-27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, Sale, and Ye by adding the gasket between the top and bottom components of the case as disclosed by Horn in order to create an effective seal between the top and bottom components (col. 5 lines 17-27). Creating a seal between the upper and lower components prevents unwanted materials from entering the case, such as dust and debris; this is a known function of seals. One of ordinary skill in the art, recognizing the advantages of utilizing a seal in a firearm case as taught by Horn, would be motivated to modify the invention of Hammill in view of Mead, Hagemann, Sale, and Ye as such. 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Mead (US 2472754), Sale (US 20160209024), and Ye (CN 209610140).

Hammill does not teach that the retaining element is filled with microbeads, However, Larocca teaches that the at least one retaining element (10) is filled with spherical microbeads (16; Fig 1 shows a circular example beads being poured into the container, and one of ordinary skill in the art, understanding that “beads” are frequently round in the art, would understand that the beads may be spherical); spherical wherein the microbeads are polystyrene (Larocca, abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill by adding the retaining element being filled with microbeads as disclosed by Larocca in order to securely package an article for storage inside a box, the retaining element (10) conforming substantially to the surface area of the article means to be packaged (abstract). Larocca teaches a retaining element which may be used to package a variety of articles, and provides the advantage of conforming to irregular shapes, or which may be used with a variety of shaped objects. One of ordinary skill in the art would have been motivated to modify the carrying case of Hammill by adding that the retaining element is filled with microbeads, as taught by Larocca, in order to accommodate various contents therein and to conform to the shape of the contents, thus ensuring protection during transportation or storage.
Hammill in view of Larocca does not teach that the retaining element has a nozzle for adjusting the air contained therein. However, Mead teaches that the at least one retaining element includes at 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca by adding that the retaining element has a nozzle for adjusting the air contained therein as disclosed by Mead in order to solidify the granular mass around the retained contents (Col. 2 lines 33-55). The invention of Hammill in view of Larocca, which comprises a carrying case with a retaining element containing a plurality of microbeads, is intended to surround and protect contents; by evacuating the retaining element of air and solidifying the microbeads, as taught by Mead, the now-modified invention would allow the retaining element to solidify around its contents, thus protecting them even in the event of moving or transporting the carrying case (wherein the microbeads might not do so if they were not solidified as in Mead, and were liable to moving around and thus exposing the contents during transportation or movement); one of ordinary skill in the art would have been motivated as such to make this modification.
Hammill in view of Larocca in further view of Mead does not teach the carrying case being constructed from carbon fiber. However, Sale teaches that the top component, the bottom component, and the handle are constructed from at least carbon fiber (paragraph [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca in further view of Mead by adding the carrying case being constructed from carbon fiber as disclosed by Sale in order to create a carrying case made from a durable material (paragraph [0039]). Carbon fiber is known in the art of cases for transportation and storage of objects in order to create a durable, strong container in order to prevent damage of the contents of the cases, and one of ordinary skill in the art would be motivated as such to use carbon fiber in the construction of the carrying case.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Mead, and Sale by adding the honeycomb pattern taught by Ye in order to resist scratches and other surface damage to the carrying case. Ye teaches that by utilizing the honeycomb pattern on the surface of the carrying case, the case is not easy to be scraped (Ye; paragraph [0014], translated copy) and as such, one of ordinary skill in the art would be reasonably motivated to add this feature to the carrying case of Hammill in view of Larocca, Mead, and Sale to prevent damage to the case and potentially the contents within due to surface damage. 
Regarding Claim 15, Hammill in view of Larocca, Mead, Sale, and Ye as applied to Claim 14 above teaches all the limitations of Claim 15, including that the at least one retaining element is a vacuum splint (Mead; col. 3 lines 8-13; wherein a vacuum splint as taught by Hammill in view of Larocca in further view of Mead above comprises a retaining element containing a plurality of granular material such as microbeads wherein air is evacuated to solidify the shape of the retaining element around an object).
Regarding Claim 16, Hammill in view of Larocca, Mead, Sale, and Ye as applied to Claim 14 above teaches all the limitations of Claim 16, but does not teach a nozzle adapter for attachment to a pump. However, Mead teaches that the at least one nozzle includes at least one adapter (flexible tube, col. 2 lines 51-55) for attachment to at least one pumping mechanism (P).

Regarding Claim 17, Hammill in view of Larocca, Mead, Sale, and Ye as applied to Claim 14 above teaches all the limitations of Claim 17, including that the at least one retaining element forms a rigid shape when the amount of air contained within the at least one retaining element is evacuated. (Mead; col. 3 lines 8-13; Hammill in view of Larocca in further view of Mead above teaches an invention comprising a retaining element containing a plurality of granular material such as microbeads wherein air is evacuated to solidify the shape of the retaining element around an object).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Mead (US 2472754), Sale (US 20160209024), Ye (CN 209610140), and Cislo (US 4890466).
Regarding Claim 18, Hammill in view of Larocca, Mead, Sale, and Ye as applied to Claim 14 above teaches all the limitations of Claim 18, including the carrying case comprising at least one pull-tab (Hammill, 52, Fig 1; wherein the pull-tab is attached to the top component and assists a user in opening the carrying case), but does not teach the carrying case comprising a guide cord. However, Cislo teaches the carrying case comprising at least one guide cord (46, 48; col. 6 lines 3-10; wherein 46 and 48 may be strings attached to the top and bottom components).
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250. The examiner can normally be reached Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735